ase-9:19-me-81184-WM- Document 26 Entered on FLSD Docket 09/09/2019 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 19-MC-81181-WM
(Seizure Warrant Nos.: 19-8323-WM, 19-8324-WM, 19-8325-WM; 19-8326-WM,
19-8327-WM; 19-8328-WM)
MINALKUMAR PATEL,
Movant/Claimant,
VS.

UNITED STATES OF AMERICA,

Respondent.
/

VERIFIED CLAIM

 

Minalkumar Patel (“Patel”) makes this Verified Claim for the following
seized property:

(1) The specific property for which this verified claim is made are funds
seized from bank accounts at BB&T and Chase Bank under the following
seizure warrants: 19-8323-WM (BB&T-8788); 19-8324-WM (Chase-0736); 19-
8325-WM (Chase-9308); 19-8326-WM (Chase-0957); 19-8327-WM (BB&T-
0219); and 19-8328-WM (BB&T-0065). The seizure warrants are attached to
this verified claim and incorporated as a part hereof as Exhibit A.

(2) Patel is the owner of each of the above-identified seized bank
accounts and has a legal, equitable and possessory interest in the funds seized

from each account.
“Case 9:19-mc-81181-WM— Document 26~Entered on FLSD Docket 09/09/2019" Page 2 of 9

VERIFICATION

I declare under penalty of perjury that the foregoing Verified Claim is true

ede

Minalkumar Patel

and correct. Executed on August 27 , 2019.

 

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on August Z/ 2019, I personally served and
emailed to counsel for Respondent AUSAs_ Adrienne’ Rosen at

adrienne.rosen@usdoj.gov and Peter Laserna at peter.laserna@usdoj.gov the

 

 

foregoing verified claim and conventionally filed same with the Clerk of Court.

RESPECTFULLY SUBMITTED,

/s/ Robyn Lynn Sztyndor

Robyn Lynn Sztyndor

Florida Bar No.: 89253

Local Counsel For Minalkumar Patel
RLW LAW, P.A.

401 E. Las Olas Blvd.

Suite 1400

Fort Lauderdale, FL 33301

Tel.: 786-395-1824

Email: rls¢409@nyu.edu

 

 
 

g

ocument 26~ Entered or FLSD Docket 09/09/2019 Page 3 of 9

EXHIBIT A

 
 

ase 9:19-me-81181-WM Document 26Entered on FESD Docket 09/09/2019 Page 4 of 9

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

  

In the Matter of the Seizure of
(Briefly describe the property to be seized)
The Contents of Account Number 0005244918788
At BB&T Bank

Case No, 19-8323-WM

Newel Sewwae Sowaretl Sct! Sagoo?

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Southern District of Florida be seized as being
subject to forfeiture to the United States of America. The property is described as follows:

The Contents of Account Number 0005244918788 at BB&T BANK.

 

I find that the affidavit(s) and any ‘Tecorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before bss e/Sf_ 28 20/9
(not to exceed 14 days)

& in the daytime 6:00 am.to 10:00 p.m. J at any time in the day or night because good cause has been established. °

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

Duty Magistrate Judge
(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Cl) for days (not to exceed 30) C1 until, the facts justifying, the later specific date of

Date and time issued: haze so + 2as? W, Arn Wh

_ Jhidge's signature

3°23 90m,

City and state: Miami, Florida Williarn Matthewman, United States Magistrate Judge
Printed name and title

 

 
 

Case 9:19-mc-81181-WM Document 26 Entered on FLSD Docket 09/09/2019" Page 5 of 8 —_

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture

 

UNITED STATES DISTRICT COURT = [7~Guites tebeatue and
er si ine .
for the Oro aol E. Nabie, Gierk,
tei US. District Cou
Southern District of Florida Southern District of Florida

       

reat O
In the Matter of the Seizure of Ew
(Briefly describe the property to be seized)
In Re: The contents of account
number 000003627210736 at Chase Bank.

 

 

Nampa? Seomitill Suma need Sergei”

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests that certain property

located in the Southern ‘District of Florida be seized as being
subject to forfeiture to the United States of America. The property is described as follows:

 

 

The contents of account number 000003627210736 at Chase Bank.
At the time of service of this warrant, Chase Bank shail provide the Government agent(s) who serve(s) it with a print out
reflecting the current account balance, and freeze the account.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this Warrant and seize the property on or before Pracer- 2S, 2elf
fret to exceed 14 days)

a in the daytime 6:00 a.m. to 10:00 p.m. {J at any time in the day or night because good cause’has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the.
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

DUTY
(United Siaies Magistrate Judge)

C] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) C until, the facts justifying, the later specific date of

Date and time issued: Ava VSI s5, *os9 | L) Lh rf, of — —
/ ps Y i

r Judge 's signature
S:2F pm,

City and state: Miami, Florida William Matthewman, United States Magistrate Judge
Printed name and title

 

 
————-Ease 9:49-me-81181-wmM— Document 26—Entered on FLSD Docket 09/09/2019" Page 6 of 9

AO 109 (Rev. 11/13} Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT COURT

for the
Southern District of Florida
In the Matter of the Seizure of )
(Briefly describe the property to be seized) )
In Re: The contents of account ) Case No, 19-8325-WM
number 0000033679308 at Chase Bank. 5
)

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Southern District of Florida be seized as being

subject to forfeiture to the United States of America. The property is described as follows:

 

 

The contents of account number 0000033679308 at Chase Bank.
At the time of service of this warrant, Chase Bank shall provide the Government agent(s) who serve(s) it with a print out
reflecting the current account balance, and freeze the account.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before Aree 2, g, Zol 9
# (not to exceed 14 days)

& in the daytime 6:00 am. to 10:00 p.m. J at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

DUTY
(United States Magistrate Judge)

 

C} Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

CO) for days (not to exceed 30) C} until, the facts justifying, the later specific date of

Date and time issued: Ay esr co wwii? LW Uo wy wl? oo
vi o

Judge\s Signature
S'26 Pp MV)

City and state: Miami, Florida William Matthewman, United States Magistrate Judge

 

Printed name and title

 
Ease 9:19-me-81181-wimM Document 26— Entered-on FLESD Docket 09/

AO 109 (Rev, 11/13) Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT Co

   

for the
Southern District of Florida
In the Matter of the Seizure of )
(Briefly describe the property to be seized) ) :
In Re: The contents of account ) Case No, 19-8326-W)
number 000000756950957 at Chase Bank. 5
)

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Southern District of Florida be seized as being

subject to forfeiture to the United States of America. The property is described as follows:

 

 

The contents of account number 000000756950957 at Chase Bank.
At the time of service of this warrant, Chase Bank shall provide the Government agent(s) who serve(s) it with a print out
reflecting the current account balance, and freeze the account.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before Avousr 25, wrg
(not to exteed 14 days)

& inthe daytime 6:00 a.m. to 10:00 p.m. J at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

DUTY
(United Siates Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) O until, the facts justifying, the later specific date of

Date and time issued: Av Gur 70, Beif [ {) date a
Ss. ’ é ; ° - Jildge ’s signature
129 ean,

City and state: Miami, Florida William Matthewman, United States Magistrate Judge
Printed name and title

 
 

Case 9:19-mc-81181-WM Document 26° Entered on FLSD Docket 09/09/2019 Page 8 of 9

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture

    
      

 

  

 

on oe on
ee outa
meee 8 ce Of
catty NeOe yor™

‘ p
co WAL <e
aw, VOLE

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

   

  

    
   
  

  

In the Matter of the Seizure of
(Briefly describe the property to be seized)
The Contents of Account Number 0005248710219
in the name of Minalkumar Patel held At
BB&T Bank.

Case No. 19-8327-WM

Newer! Neagiet” epi” Newt? “egy

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests that certain property

located in the Southern District of Florida be seized as being
subject to forfeiture to the United States of America. The property is described as follows: ‘

 

 

The Contents of Account Number 0005248710219 in the name of Minalkumar Patel held At BB&T Bank.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before Av wit 2 s, 2) §

° (not to exceéd 14 days)
& inthe daytime 6:00 am. to 10:00 p.m. (J at any time in the day or night because good cause has been established.

 

Unless delayed notice is aisthorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

Duty Magistrate Judge
(United States Magistrate Judge)

C} Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C) for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: AV gus? , / 5, 20 / 9 Wa. ual
é # :

oe 30 p mM, Jufige ’s Signature

City and state: Miami, Florida William Matthewman, United States Magistrate Judge

. Prinied name and title

 
 

Case 9:19-mc-81181-WM Document 26 Entered on FLSD Docket 09/09/2019 Page 9 of 9°

 

 

 

   

 

 

 

 

 

 

 

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture screener a
; Certliad ic be a true and
Orreet fe a .
UNITED STATES DISTRICT COURT®"#2ty 22 ocunent on
for the oo ee Court
. : ‘outhegn Distric ritte
Southern District of Florida 7 bp amet Frcs
é i. / “ae
& De 3
In the Matter of the Seizure of ) "Date P f & d Vey (a
(Briefly describe the property to be seized) ) i
The Contents of Account Number 0005248710065 ) Case No, 19-8328-WM
in the name of Minalkumar Patel held _
At BB&T Bank. )

WARRANT TO SEIZE PROPERTY SUBJECT TO F ORFEITURE
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Southern District of Florida be seized as being

subject to forfeiture to the United States of America. The property is described as follows:
The Contents of Account Number 0005248710065 in the name of Minalkumar Patel held At BB&T Bank.

 

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before fees 27 zo/G
i{not to exceed 14 days)

@ inthe daytime 6:00 am.to 10:00pm. (J at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

Duty Magistrate Judge
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103 a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ci for days (not to exceed 30) C until, the facts justifying, the later specific date of

f . oo ft
Date and time issued: five 37 £8, %O/F ore WE —
7 2

S- 3/ pom Judge's signature

City and state: Miami, Florida William Matthewman, United States Magistrate Judge
Printed name and title

 
